                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                   No. 5:19-CR-133-FL

    UNITED STATES OF AMERICA              )
                                          )
         v.                               )   ORDER TO SEAL
                                          )
    JAMAL MOHAMMAD ELEIDY                 )



      Upon motion of the United States, it is hereby ORDERED Docket Entry Number 66

be sealed until such time as requested to be unsealed by the United States Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the

United States Attorney’s Office.

      So ordered, this 17th day of ______________,
                                    December         19
                                                   20____.



                                    ___________________________________
                                    HON. LOUISE W. FLANAGAN
                                    UNITED STATES DISTRICT JUDGE
